                                1

                                2

                                3

                                4

                                5

                                6

                                7

                                8                                UNITED STATES DISTRICT COURT
                                9                               NORTHERN DISTRICT OF CALIFORNIA
                               10

                               11   DALE HOLMGREN,                                        CASE NO. 4:17-cv-03028-YGR
                               12                  Plaintiff,                             [PROPOSED] JUDGMENT
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13          v.
  19839 Nordhoff Street

       (818) 886 2525




                               14   SUN LIFE AND HEALTH INSURANCE
                                    COMPANY,
                               15

                               16                  Defendant.
                               17

                               18
                                           Pursuant to the Court’s Order Granting Motion for Judgment in Favor of Plaintiff (Docket
                               19
                                    No. 48):
                               20
                                           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff Dale Holmgren
                               21
                                    (“Plaintiff”) shall have Judgment in his favor and against Defendant Sun Life and Health
                               22
                                    Insurance Company (“Sun Life”) on his claim for long term disability benefits.
                               23
                                           It is FURTHER ORDERED, ADJUDGED, and DECREED that Sun Life shall pay
                               24
                                    retroactive long term disability benefits to Plaintiff from the date of his disability, August 6, 2015,
                               25
                                    through January 4, 2019, minus the Plan’s elimination period, and subject to the Plan’s Other
                               26
                                    Income Benefits provisions, in the total amount of $305,531.02. Sun Life’s payment of this sum
                               27
                                    does not impact its right under the Plan to enforce the Plan’s “What happens when Other Income
                               28

                                                                                      1
                                                                        [PROPOSED] JUDGMENT
                                1   Benefits have been awarded or have been denied?” provision if Plaintiff received amounts from a

                                2   voluntary separation of employment agreement from Hitachi, including severance pay or any other

                                3   income settlement of an employment contract with Hitachi, that qualified as Other Income

                                4   Benefits under the Plan.

                                5          It is FURTHER ORDERED, ADJUDGED, and DECREED that Sun Life shall pay interest

                                6   on the retroactive long term disability benefits in the amount of an additional $12,711.97.

                                7          It is FURTHER ORDERED, ADJUDGED, and DECREED that Plaintiff’s long term

                                8   disability benefits under the Plan be reinstated.

                                9          It is FURTHER ORDERED, ADJUDGED, and DECREED, that Sun Life shall pay

                               10   Plaintiff monthly long term disability benefits after January 4, 2019 until such time Plaintiff no

                               11   longer qualifies for benefits under the terms of the Plan.

                               12          It is FURTHER ORDERED, ADJUDGED, and DECREED, that Plaintiff shall have his
Northridge, California 91324




                                    costs of suit and that any Motion for Attorneys’ Fees as allowed under ERISA shall be filed within
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14   thirty (30) days of the date hereof. The parties are to meet and confer prior to the filing of any

                               15   Motion for Attorneys’ Fees.

                               16

                               17   DATED: January 16                      , 2019           ____________________________
                                                                                            Yvonne Gonzalez Rogers
                               18                                                           United States District Judge
                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                                        2
                                                                        [PROPOSED] JUDGMENT
